. Mr. Chief Justice! Taney
announced the following judgment of the court:
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Eastern District of Louisiana, and was argued by counsel. On consideration whereof, it appearing to this court that this cause has been brought to this court solely for the purpose of delay, it is thereupon now here ordered and adjudged by this court, that the judgment of the said Circuit Court (which on the 8th day of December, 1855, the date on which it was signed, amounted to $3967.82,. including the principal and interest to said date) be, and the same is hereby, affirmed, with costs, in both this and said Circuit Court, and damages at the rate-of ten per cent per annum on said $3967.82, from said 8th December, 1855, to this 24th day of February, 1858, and without any further damages or interest upon either the judgment of .the said Circuit Court or this court. And it is further ordered and adjudged by this court, that this cause be, and the same is hereby, remanded to the said Circuit Court, with directions to issue *535an-execution in favor of the said Andrew M. Payne and against the said George W. Watterson for the sum of $4845.16 ibeing the amount of the aforesaid judgment of the said Circuit Court, together with the damages thereon, at the rate of ten per centum per annum, as aforesaid) and for $-, the costs laid out and expended by the said Andrew M. Payne in this case in this court, and also for the costs in this ease in the said Circuit Court.
Mr. Benjamin for defendant in error.
No appearance for plaintiff in error.
Mr. Bradley for plaintiff in error.
Mr. Benjamin for defendant in error.

Affirmance so ordered.

April 12, 1858, Mr. Chief Justice Taney announced the following order of the court:
A motion is made at the present session of the court by counsel for the plaintiff in error to open the judgment in this case, to enable him to file a brief or printed argument.
The case was brought up to this court and entered by the plaintiff in error on the docket at December Term, 1856. The defendant in error appeared at that term, but no appearance was éntered for the plaintiff. At the late session of the court at the present term the ease was reached in the regular order of the docket and called for trial on the first day of February. The defendant in error appeared and submitted the case on a printed brief,— no counsel appearing on behalf of plaintiff. The judgment of the court was not delivered until Wednesday, February 24, and the court continued in session until Friday, the 26th, when it adjourned to the first Monday in this month; and up to the time of the adjournment no appearance had been entered for the plaintiff in error, nor any motion made to the court in his behalf.
Under such circumstances, a motion at the present session to open the judgment and permit a printed brief or argument in behalf of the plaintiff in error, comes too late, according to the rules and practice of this court, and is therefore Overruled.